[Cite as In re J.F., 2016-Ohio-1285.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                   )

IN RE: J.F.                                            C.A. No.      15AP0058



                                                       APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
                                                       COURT OF COMMON PLEAS
                                                       COUNTY OF WAYNE, OHIO
                                                       CASE No.   2014 JUV-C 000332

                                  DECISION AND JOURNAL ENTRY

Dated: March 28, 2016



        CARR, Presiding Judge.

        {¶1}     Appellant, Jesse F. (“Father”), appeals from a judgment of the Wayne County

Court of Common Pleas, Juvenile Division, that terminated his parental rights and placed his

minor child in the permanent custody of Wayne County Children Services Board (“CSB”). This

Court affirms.

                                                  I.

        {¶2}     Father is the biological father of J.F., born March 23, 2014.        J.F.’s mother

voluntarily relinquished her parental rights and did not appeal from the trial court’s judgment.

        {¶3}     J.F. and his mother both tested positive for cocaine and opiates at the time of the

child’s birth. J.F.’s older siblings had already been adjudicated as dependent children and placed

in CSB temporary custody because of drug use by both parents and domestic violence in the

home. Consequently, CSB filed a complaint, alleging that J.F. was an abused, neglected, and

dependent child.
                                                  2


       {¶4}    At the shelter care hearing, the trial court appointed counsel to represent Father.

Father continued to be represented by court-appointed counsel throughout these proceedings.

Because Father had a pending case with his other minor children, J.F. was added to the existing

case plan. According to the record, Father verbally agreed to adopt those case plan requirements

in this case. This case proceeded to adjudication and both parents stipulated to a finding that J.F.

was an abused child. The allegations of neglect and dependency were dismissed. The parties

later agreed that J.F. would be placed in the temporary custody of CSB and that the case plan

would be adopted. At the dispositional hearing, the trial judge questioned Father directly to

verify that he agreed to the case plan, had no questions about it, and understood that he was

required to follow it as an order of the court.

       {¶5}    On August 11, 2014, the trial court held a review hearing that Father failed to

attend. Father’s counsel reported to the court that she did not know why Father was not there

and that the last contact she had with him was more than one month earlier. The record further

reveals that Father had not been complying with the primary requirements of the case plan.

Specifically, throughout July and August, he did not visit J.F. or submit to drug testing; he failed

to maintain contact with CSB, his attorney, or the court; and he still had not obtained a drug

assessment or domestic violence assessment. Although Father later obtained a domestic violence

assessment, he denied that he had a problem, so he made no progress in counseling. He later

completed a drug assessment, but continued to test positive for drugs.

       {¶6}    Father was later convicted of multiple drug offenses as well as child endangering

for conducting drug activity in the presence of another child. During April 2015, he was

sentenced to three years’ incarceration. While incarcerated, Father sent a letter to the court
                                                 3


through his counsel, stating that Mother had informed him that the foster parents wanted to adopt

J.F. but that he was opposed to the child being adopted by anyone other than family.

       {¶7}    CSB eventually moved for permanent custody of J.F.            Although Father was

incarcerated, he was transported to court on November 6, 2015, to attend the hearing and

appeared with court-appointed counsel. Father completed and signed a written “PARENTAL

STIPULATION TO PERMANENT CUSTODY” and the trial judge also questioned him

extensively about whether he was voluntarily and knowingly surrendering his parental rights to

J.F. The trial court accepted Father’s voluntary surrender, as well as the voluntary surrender by

J.F.’s mother, and terminated their parental rights.

       {¶8}    Two weeks later, the trial court received a letter from Father, in which Father

stated that he wanted to appeal the permanent custody decision based on “threats, lies,

discrimination, and wrongful injustice.” The same day, the trial court appointed counsel to

represent Father on appeal.

       {¶9}    Father’s appointed counsel filed a timely appeal. In lieu of a merit brief, appellate

counsel filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), in which she

asserted that there were no meritorious issues to raise on Father’s behalf and that an appeal

would be frivolous. Counsel moved this Court to accept the Anders Brief in lieu of a merit brief

and to permit her to withdraw from the case.

                                                 II.

       {¶10} As part of this Court’s review of the record, it has also considered the allegations

that Father raised in letters submitted to this Court and the trial court that he did not understand

his rights and that CSB lied to him and pressured him into surrendering his parental rights.

Father’s appellate counsel has raised a similar potential issue of whether the record supports
                                                 4


Father’s allegations and/or whether the trial court took sufficient steps to ensure that Father made

a voluntary, knowing, and intelligent waiver of his parental rights. Appellate counsel reviewed

the record and concluded that these related issues have no merit. This Court agrees.

       {¶11} “‘In a case where parental rights are permanently terminated, it is of utmost

importance that the parties fully understand their rights and that any waiver is made with full

knowledge of those rights and the consequences which will follow.’” In re Rock Children, 5th

Dist. Stark No. 2004CA00358, 2005-Ohio-2572, ¶ 17, quoting Elmer v. Lucas Cty. Children

Servs. Bd., 36 Ohio App.3d 241, 245 (6th Dist.1987). Consequently, some courts have held that

a trial court must comply with Juv.R. 29(D) when accepting a parent’s stipulation to permanent

custody. See, e.g., In re Rock Children at ¶ 12; In re C.P., 8th Dist. Cuyahoga No. 91393, 2008-

Ohio-4700, ¶ 10-11, 18-24; In re Foresha/Kinkel Children, 5th Dist. Stark No. 2003CA00364,

2004-Ohio-578, ¶ 5-15.

       {¶12} Juv.R. 29(D) requires the trial court to ascertain that:

       The party is making the admission voluntarily with understanding of the nature of
       the allegations and the consequences of the admission [and that]

       The party understands that by entering an admission the party is waiving the right
       to challenge the witnesses and evidence against the party, to remain silent, and to
       introduce evidence at the [permanent custody] hearing.

       {¶13} The record in this case reveals that the trial court required Father to complete and

sign a written stipulation to permanent custody. In the written form, Father indicated, among

other things, that he had had been represented by counsel, was satisfied with counsel, and had

discussed his case with counsel; that he voluntarily agreed to his child being placed in the

permanent custody of CSB; that he understood that his parental rights would be terminated and

his relationship with his child would end; that he was waiving his right to a contested trial during

which CSB would be required to prove its case by clear and convincing evidence; that he was
                                                 5


knowingly waiving his parental rights without any threats or promises by anyone; and that he

agreed that permanent custody was in the best interest of his child.

       {¶14} At the hearing, after Father’s counsel informed the trial judge that Father had

reviewed and signed the stipulation form, the trial judge personally questioned Father about his

voluntary relinquishment of parental rights. Through affirmative responses to the trial judge’s

questions, Father stated that he understood that his relationship with his child would end; that he

was waiving his right to a hearing to contest the motion for permanent custody, during which he

would have the right to present evidence and CSB would be required to prove by clear and

convincing evidence that permanent custody was in the child’s best interest; that he had

discussed the matter with trial counsel, who answered all of his questions and that he had no

additional questions; that he was not under the influence of drugs or alcohol or any other

disability; and that he was surrendering his parental rights without any promises or threats from

anyone.

       {¶15} There is nothing in the record to suggest that Father did not voluntarily,

knowingly, and intelligently relinquish his parental rights. Moreover, this Court’s independent

review of the record has failed to reveal any issues that would arguably support a reversal of the

judgment of the trial court. Consequently, Father’s appeal is without merit and frivolous under

Anders v. California, 386 U.S. 738 (1967). The request by Father’s attorney for permission to

withdraw is granted.

                                                     III.

       {¶16} Father’s appeal is without merit. The judgment of the Wayne County Court of

Common Pleas, Juvenile Division, is affirmed.

                                                                               Judgment affirmed.
                                                 6




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Wayne, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     DONNA J. CARR
                                                     FOR THE COURT



MOORE, J.
SCHAFER, J.
CONCUR.


APPEARANCES:

CHRISTINA I. REIHELD, Attorney at Law, for Appellant.

MARIE MOORE, Attorney at Law, for Appellee.

MELODY BRIAND, Assistant Prosecuting Attorney, for Appellee.